UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


CHRISTOPHER OMIGIE,                               §
                                                  §
                Movant,                           §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:16-CV-109
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Respondent.                       §

         MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Christopher Omigie filed this motion to vacate, set aside or correct sentence pursuant to

28 U.S.C. § 2255. The court previously referred this matter to the Honorable Zack Hawthorn,

United States Magistrate Judge, for consideration pursuant to applicable laws and orders of this

court.

         One of the grounds for review asserted by movant was that he received ineffective

assistance of counsel because counsel failed to file a notice of appeal on his behalf. The magistrate

judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that movant be allowed to file an out-of-time appeal but dismissing the motion to

vacate without prejudice in all other respects. (#33 at 6).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. The government filed objections. (#36). The court must therefore

conduct a de novo review of the objections in relation to the pleadings and the applicable law.

         After appointing counsel to represent movant, the magistrate judge conducted an

evidentiary hearing. Movant and his counsel testified at the hearing. Movant testified that he told

counsel during a meeting on April 30, 2015, that he wanted to proceed with an appeal and

instructed counsel to file a notice of appeal on his behalf. Counsel testified movant did not instruct

him to file a notice of appeal at this meeting.
       The magistrate judge observed that both of the witnesses provided credible testimony

without internal inconsistencies. However, because there were contestable issues with respect to

determinations made by the court in connection with sentencing, issues which if resolved in

movant’s favor on appeal could have resulted in a significantly shorter sentence, the magistrate

judge concluded movant had reason to proceed with an appeal and little reason to forego an

appeal. The magistrate judge therefore found by a preponderance of the evidence that movant

instructed his counsel to file a notice of appeal and counsel failed to do so.

       Initially, the government faults the magistrate judge for finding movant’s testimony

credible. The government states that in an affidavit he filed in support of his motion to vacate,

movant did not state he instructed counsel to file a notice of appeal. The government also states

that in the brief filed in support of his motion to vacate, movant never claimed he instructed

counsel to file a notice of appeal during the April 30 meeting. Instead, movant simply referred

to a letter written by counsel, dated May 5, 2015, as support for his view that the letter itself

provided assurance that counsel would file a notice of appeal. Movant confirmed at the hearing

that he interpreted the letter this way. The government further points out that in his brief
movant said he understood counsel would require an additional $20,000 to handle the appeal

and that movant did not have that kind of money. The government wonders why, if that was

movant’s understanding, he thought counsel was going to file a notice of appeal on his behalf.

The government points out that movant never took advantage of the sentencing court’s

statement that movant could proceed with an appeal on an in forma pauperis basis and that if

movant did so the clerk could file a notice of appeal for him.

       The government correctly points out that in his brief and an affidavit, movant does not state

he asked counsel to file a notice of appeal. However, in his motion to vacate itself, movant states

counsel failed to file a notice of appeal, contrary to his wishes. (#1 at 4). As movant’s written

documents were filed pro se, it is not surprising that all of his documents do not state every

relevant factual assertion. None of movant’s written documents give any indication that he did


                                                 2
not ask counsel to file a notice of appeal. Moreover, movant testified that while he instructed

counsel to file a notice of appeal, he did not ask him to represent him on appeal. (#32 at 42).

Thus,whether movant could have afforded counsel’s fee would have been irrelevant to his

expectation that a notice of appeal would be filed. Finally, if movant asked counsel to file a notice

of appeal, there would have been no need for him to seek to proceed in forma pauperis in order

have the clerk file the notice.

       The government also points to inconsistencies in movant’s testimony. The government

states that after twice indicating he believed the letter assured him counsel would file a notice of

appeal, he also stated the terms of the letter contained no such assurance and that the letter made
it clear that at the time of the writing of the letter, counsel did not know whether movant wanted

him to file a notice of appeal or not.

       Initially, it should be observed that movant denied that the letter memorialized what

counsel told him in person. (#32 at 35). Movant acknowledged he had cited the letter as support

for the point that assurances had been made that a notice of appeal would be filed. (#32 at 37).

He further acknowledged the letter indicated it was not clear to counsel whether movant wanted

him to file a notice of appeal. (#32 at 40). Finally, he stated the terms of the letter gave no

assurance that counsel would file a notice. (#32 at 40-41).

       The inconsistency the government points to is a minor one. While movant had cited the

letter as support for his assertion that he had assurances a notice of appeal would be filed, he

admitted the terms of the letter gave no such assurance. While that is an inconsistency, it is only

an inconsistency regarding what the letter says. It does not call into question movant’s repeated

assertions at the hearing that he instructed counsel to file a notice of appeal.

       The government also faults the magistrate judge’s rationale for finding movant’s testimony

more credible. The government states that as the magistrate judge found both witnesses were

credible, movant’s testimony could not have been more credible by a preponderance of the

evidence. The government contends the magistrate erred by concluding that since movant had


                                                 3
motivation to proceed with an appeal, he therefore instructed his counsel to file a notice of appeal.

The government states that while an attorney must comply with express instructions from a client

to file a notice of appeal on his behalf, Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000), the law

does not provide that if a defendant had reason to appeal he must have instructed his attorney to

file a notice of appeal.

       The government misconstrues the magistrate judge’s rationale. The magistrate judge did

not conclude that if a defendant has reason to appeal he must have instructed his attorney to file

an appeal. Rather, the magistrate judge concluded that based on movant’s testimony, and the fact

that he had motivation to file an appeal and no incentive not to, it was more likely than not that
he instructed counsel to file a notice of appeal.

       The issue in this case is not free from doubt. However, the court cannot conclude the

magistrate judge erred in finding by a preponderance of the evidence that movant instructed

counsel to file a notice of appeal. Movant’s motivation to proceed with an appeal of the sentencing

issues described in the Report and Recommendation, which could have significantly reduced his

sentence, and his lack of a reason to forego an appeal, is enough to tip the scales at least slightly

in his favor.

                                             ORDER

       Accordingly, the government’s objections to the Report and Recommendation are

OVERRULED. The findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. The motion to vacate is GRANTED to the

extent movant shall be allowed to proceed with an out-of-time appeal and DISMISSED without

prejudice in all other respects. The judgment in United States v. Omigie, 1:13cr96(8), is

VACATED and the Clerk of Court shall reinstate the judgment as of the date of entry of the final

judgment in this proceeding. Movant shall have 14 days from such date in which to file a notice

of appeal. If movant is unable to pay the costs of an appeal, he may apply for leave to proceed




                                                    4
in forma pauperis. If appropriate, counsel will be appointed to represent movant on appeal. An

appropriate .final judgment shall be entered.
           SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 30th day of May, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                              5
